Citation Nr: 0637180	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-28 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In November 2005, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The originally issued death certificate indicates that 
the veteran died in January 2002, and lists the immediate 
cause of death as intracerebellar hemorrhage due to, or as a 
consequence of, arterial hypertension.  

2.  An amended death certificate, executed in July 2003, also 
lists post-traumatic stress disorder leading to the immediate 
cause of death.

3.  At the time of the veteran's death, a claim for service 
connection for post-traumatic stress disorder was pending, 
and then granted for the purposes of accrued benefits for the 
surviving spouse. 

4.  The veteran's post-traumatic stress disorder did not 
contribute substantially or materially to his death. 

CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death; information and evidence that VA 
would seek to provide; and information and evidence that she 
was expected to provide.  While the appellant was not 
instructed to "submit any evidence in her possession that 
pertains to the claim," she was advised to notify VA of any 
information or evidence in support of her claim that she 
wished VA to retrieve for her.  The appellant notified VA in 
May 2003 that VA had all relevant available records.  The AOJ 
subsequently readjudicated the claim based on all the 
evidence in July 2003.  Thus, the appellant was not precluded 
from participating effectively in the processing of her claim 
and the timing of the notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006).  All identified and available treatment 
records have been secured.  Medical opinions have been sought 
in conjunction with her claim.

Service Connection for Cause of Death

The veteran died in January 2002.  An application for service 
connection for post-traumatic stress disorder (PTSD) was 
pending at that time, and the appellant's claim for accrued 
benefits based on that application was granted.  Thus, 
service connection is in effect for PTSD.  

The main diagnosis listed on the final hospital summary from 
the institution where the veteran died was cerebellar 
hemorrhage.  Additional diagnoses included uncontrolled 
hypertension, atrial fibrillation, hydrocephalus, history of 
anxiety with a post-traumatic stress disorder, pneumonia, and 
urinary tract infection.

The original death certificate reflects that the veteran was 
77 years of age as of the date of death.  The immediate cause 
of death was listed as intracerebellar hemorrhage due to (or 
as a consequence of) arterial hypertension.  An amended death 
certificate was later issued in July 2003 indicating that the 
immediate cause of death was also due to post-traumatic 
stress disorder.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability (here, PTSD) was either the principal 
cause or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (2006).  For a service-connected disability 
to be the principal (primary) cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  38 C.F.R. 
§ 3.312(c)(1) (2006).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

The appellant has presented several medical statements in 
support of her claim. Letters dated in February 2002 and June 
2005 from F.C.V., M.D., indicate that the veteran expired due 
to "a cerebellar hemorrhage caused by arterial hypertension 
resulting from his long-term Post Traumatic Stress Disorder 
and [stress-] related anxiety."  Similarly, a note written 
on a prescription pad dated in February 2002 from A.J.C., 
M.D., indicates that the veteran suffered a stroke 
attributable to hypertension, attributable to PTSD.  None of 
these notations, however, provides a medical rationale for 
attributing the veteran's stroke to his PTSD. 

A medical consultant to the American Legion, A.G., M.D., 
M.P.H., prepared written opinions in October 2005 and October 
2006, in which she stated that she concurred with Dr. F.C.V. 
that it is likely as not that the stress associated with 
longstanding PTSD contributed to the development of 
hypertension resulting in brain hemorrhage and the veteran's 
subsequent demise.  Specifically, Dr. A.G. indicated that two 
studies show that anxiety can result in acute elevations of 
blood pressure.  In this case, she found that the veteran had 
sustained persistent symptoms of increased anxiety, so the 
otherwise acute elevations were more likely chronic for this 
veteran.  This apparently is based on the appellant's 
statements in which she reports that the veteran was 
constantly irritable, angry, and anxious, ever since his 
separation from service.  Dr. A.G. nominally recognized that 
the veteran had "other risk factors for hypertension," but 
opined that despite their existence, the deleterious effects 
of the veteran's chronic disabling symptoms associated with 
PTSD could not be ignored.  She concluded that it was as 
likely as not that the veteran's PTSD contributed to his poor 
control of his hypertension, which thereby resulted in the 
brain hemorrhage, which in turn caused his death. 
 On the other hand, several opinions finding against a causal 
relationship are also of record.  A VA physician rendered an 
opinion in June 2002, concluding that "it would be 
impossible to say with any medical certainty in this case 
that [the veteran's] PTSD resulted in his hypertension or in 
any other cause of his death.  There is nothing in his 
individual file that I could find that would make me lead to 
believe this [is] any more than speculation."  In finding it 
speculative, he pointed out that while people with anxiety 
can have some blood pressure elevation, studies have also 
shown there is no causal relationship.  

In March 2006, the Board sought an independent medical expert 
opinion to clarify the medical issues in this case.  Dr. 
M.R.M., Director of Cardiology at a university hospital, 
reviewed the veteran's case file and history.  He also 
conducted a complete medical literature review for a 
connection between PTSD and hypertension.  He found no 
literature supporting a direct, causal link between the two 
disorders, noting that while some mentioned the possibility 
of a connection, none was able to conclude a causal 
relationship.  

Dr. M.R.M. pointed out that the veteran had multiple long-
term risk factors which led to his stroke, to include his 
twenty year history of hyperlipidemia, obesity, cigarette 
use, and alcohol abuse.  He opined that in a 77 year old man 
with those risk factors, PTSD was the least likely cause of 
his uncontrolled hypertension.  He further found nothing to 
support that PTSD caused or aggravated the veteran's 
hypertension to a degree that it caused or accelerated his 
death.  Regarding the veteran's medication history, the 
physician reviewed the possible side effects listed for each 
prescription the veteran had, and found their risk profiles 
to be low.  He concluded that in all likelihood, premature 
death was more likely without the medication.

A cardiologist and director of Hypertension and 
Cardiovascular Research at the VAMC in Washington, DC also 
reviewed the veteran's file.  He reported that in his 
extensive research, he found no evidence of a direct link 
between PTSD and the development of hypertension.  Nor had he 
found evidence that emotional stress was linked to chronic, 
sustained blood pressure elevation, finding instead that any 
such elevations were transient in nature.  He cited studies 
showing the 80 percent of the veteran's age group who were 
also obese had hypertension.  He found that given the 
presence of the multitude of physical risk factors in the 
veteran's medical history, his risk of stroke, and of death, 
was highly increased.  Particularly, he found that the 
veteran's blood pressure that eventually caused his stroke 
was not high because of his PTSD, but instead was so because 
of the risk factors of obesity, hyperlipidemia, cigarette 
smoking, and alcohol abuse.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54. 

In assessing medical opinions, the thoroughness and detail of 
the opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Prejean v. West, 13 
Vet. App. 444, 448-89 (2000).  That weight is diminished 
where that opinion is based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993).

The statements made in favor of the appellant's claim in 
February 2002 and June 2005, as well as the amended death 
certificate in July 2003, simply state that the veteran's 
immediate cause of death, the intracerebellar hemorrhage, was 
attributable to his PTSD.  Because no bases for these 
statements were offered on any of these occasions, they are 
considered less probative on the issue at hand.  

Regarding the other opinions in favor of the claim, in her 
October 2005 and 2006 opinions, Dr. A.G. discusses acute 
elevations of blood pressure in patients with anxiety, citing 
two studies that show "some evidence of an association" 
between stress and hypertension.  She makes the connection 
that this veteran in particular had sustained anxiety, and 
therefore must have had corresponding sustained blood 
pressure elevations as well.  (Outpatient clinical records 
for the veteran in the year prior to his death do not confirm 
or refute this claim.)  Dr. A.G. then concludes that because 
the veteran had high blood pressure, it was likely due to his 
sustained anxiety due to PTSD.  Ancillary to her point, she 
also concludes that that it is as likely as not that the PTSD 
contributed to the veteran's poor control of his 
hypertension, which led to the stroke.  The only mention of 
the veteran's other significant medical problems bearing 
specifically on hypertension comes when she states that 
"despite the existence of other risk factors for the 
development of hypertension in this case, one cannot dispel 
the deleterious effects of chronic disabling symptoms of PTSD 
on hypertension."  This falls short of actually analyzing 
the full disability picture presented by this veteran.  
Because the scope of these opinions is limited to the 
theoretical effects of PTSD on hypertension, rather than on 
the proven effects of the veteran's actual significant 
physical risk factors, less weight is afforded these 
opinions.  

The March and October 2006 opinions against the claim, 
however, by the independent medical expert and the VA 
hypertension research expert, do consider this case in the 
specific context of the veteran's health circumstances.  The 
March opinion pointed out that the veteran had a twenty-year 
history of hypertension, hyperlipidemia, obesity, and 
cigarette and alcohol use, all of which were risk factors for 
a stroke.  Based on the known risk factors, and the 
literature review that resulted in no medical support for a 
direct link between PTSD and hypertension, the expert 
concluded that it was more likely that the veteran's PTSD was 
the least likely cause of death.  

The October opinion also specifically cited the veteran's 
aforementioned risk factors, and added that well-respected 
studies show an 80 percent prevalence of hypertension in 
obese patients of the veteran's age group, noting that the 
veteran was in fact obese.  While he concurred with Dr. A.G. 
that anxiety can create acute episodes of increased blood 
pressure, there was no evidence that emotional stress was 
linked to chronic, sustained high blood pressure.  In his 
research, the pressure increases that emotional outbursts 
cause have not be shown to be anything but transient 
elevations.  He further found no direct link between PTSD and 
the development of hypertension.  In sum, the expert found 
that the veteran's hypertension was due to his obesity, 
cigarette and alcohol abuse, and high cholesterol, not 
because of any increased anxiety due to stress or PTSD.

These opinions consider the full measure of the veteran's 
health at the time of his death.  They find against a causal 
link between his service-connected PTSD and his hypertension 
which caused the intracerebellar hemorrhage and ultimately 
his death.  While the Board is sympathetic to the appellant's 
views on the subject of etiology, it is not in a position to 
make its own medical judgments.  The competent medical 
evidence must determine the outcome.  In this case, the 
preponderance of the evidence is against a finding that the 
veteran's PTSD contributed substantially to his death.  
Therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted.

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


